 



Exhibit 10(r)
DEFERRED COMPENSATION PLAN
FOR
COMPASS BANCSHARES, INC.
AS AMENDED AND RESTATED
AS OF DECEMBER 1, 2003
ARTICLE I
Purpose and Adoption of Plan
     1.1 Adoption: Compass Bancshares, Inc. and the other Employing Companies
adopted and established the Deferred Compensation Plan for Compass Bancshares,
Inc. effective as of February 1, 1996. The Plan is an unfunded deferred
compensation arrangement whose benefits shall be paid solely from the general
assets of the Employing Companies.
     1.2 Purpose: The Plan is designed to permit a select group of management or
highly compensated employees to elect to defer a portion of their Compensation
during each payroll period until their death, disability, retirement, or
termination of employment with their Employing Company.
     1.3 Purpose of Amendment and Restatement: The purpose of the amendment and
restatement is to incorporate an amendment allowing for the transfer of other
deferred compensation plan accounts of Participants to this Plan under certain
conditions and subject to the procedures of this Plan.
ARTICLE II
Definitions
     For purposes of the Deferred Compensation Plan the following terms shall
have the following meanings unless a different meaning is plainly required by
the context:
     2.1 “Account” shall mean the account or accounts established and maintained
by the Company in its books and records to reflect the interest of a Participant
in the Plan resulting from a Participant’s deferred Compensation and as a record
of the hypothetical adjustments thereto to reflect income, gains, losses, and
other credits or charges.
     2.2 “Administrative Committee” shall mean the committee referred to in
Section 3.1.
     2.3 “Basic Compensation” shall mean the monthly rate of an Employee’s base
wages or salary paid by any Employing Company to an Employee, including amounts
contributed by an Employing Company to the Compass Bancshares, Inc. Employee
Stock Ownership Plan as salary deferral contributions pursuant to the Employee’s
exercise of his deferral option made in accordance with Section 401(k) of the
Internal Revenue Code, amounts contributed by an Employing Company to the
Compass Bancshares, Inc. Flexible Benefits Plan (“Superflex”) on behalf of the
Employee pursuant to his salary reduction election under such plan and in
accordance with Section 125 of the Internal Revenue Code and amounts contributed
to a qualified parking plan under Section 132(f) of the Code; but disregarding
overtime, bonuses,

1



--------------------------------------------------------------------------------



 



incentive pay and such amounts which are reimbursements to an Employee paid by
any Employing Company including, but not limited to, reimbursement for such
items as moving expenses, automobile expenses, tax preparation expenses, travel
and entertainment expenses, and health and life insurance premiums.
     2.4 “Beneficiary” shall mean any person, estate, trust, or organization
entitled to receive any payment under the Plan upon the death of a Participant.
     2.5 “Board of Directors” shall mean the Board of Directors of the Company.
     2.6 “Closing Price” shall mean the closing price on any trading day of a
share of the Common Stock based on consolidated trading as defined by the
Consolidated Tape Association and reported as part of the consolidated trading
prices of stock exchange on which the Common Stock is traded.
     2.7 “Common Stock” shall mean the common stock of the Company.
     2.8 “Company” shall mean Compass Bancshares, Inc.
     2.9 “Compensation” shall mean an Employee’s Basic Compensation and
Incentive Compensation.
     2.10 “Deferral Election” shall mean the Participant’s written election to
defer a portion of his Compensation pursuant to Article III.
     2.11 “Effective Date” shall mean the first day of the first payroll period
the Administrative Committee shall permit a Participant to defer Compensation
under the Plan.
     2.12 “Employee” shall mean any person who is currently employed by an
Employing Company.
     2.13 “Employing Company” shall mean the Company, or each affiliate or
subsidiary (direct or indirect) of Compass Bancshares, Inc., which shall have
Employees selected for participation in the Plan.
     2.14 “Enrollment Date” shall mean the Effective Date, January 1 of each
Plan Year, and such other dates as may be determined from time to time by the
Administrative Committee.
     2.15 “Incentive Compensation” shall mean bonuses, commissions, and other
forms of extraordinary compensation that are supplemental to Basic Compensation
and are dependent upon the Employee’s exceeding individual or corporate
performance goals or upon other work-related achievements and performance.
     2.16 “Investment Request” shall mean the Participant’s expressed preference
to have his deferred Compensation invested pursuant to Section 6.1 or
Section 6.2 and which is approved by the Administrative Committee.

2



--------------------------------------------------------------------------------



 



     2.17 “Participant” shall mean an Employee or former Employee of an
Employing Company who is eligible to receive benefits under the Plan.
     2.18 “Plan” shall mean the Deferred Compensation Plan for Compass
Bancshares, Inc, as amended from time to time.
     2.19 “Plan Year” shall mean the twelve (12) month period commencing January
1st and ending on the last day of December next following except that the first
Plan Year shall be February 1, 1996 through December 31, 1996.
     The words in the masculine gender shall include the feminine and neuter
genders and words in the singular shall include the plural and words in the
plural shall include the singular.
ARTICLE III
Administration of Plan
     3.1 The general administration of the Plan shall be placed in the
Administrative Committee. Members shall be appointed by the Board of Directors
of the Company. Any member may resign or be removed by the Board of Directors
and new members may be appointed by the Board of Directors. The Administrative
Committee shall select a chairman and may select a secretary (who may, but need
not, be a member of the Administrative Committee) to keep its records or to
assist it in the discharge of its duties. A majority of the members of the
Administrative Committee shall constitute a quorum for the transaction of
business at any meeting. Any determination or action of the Administrative
Committee may be made or taken by a majority of the members present at any
meeting thereof, or without a meeting by resolution or written memorandum
concurred in by a majority of the members.
     3.2 No member of the Administrative Committee shall receive any
compensation from the Plan for his service.
     3.3 The Administrative Committee shall administer the Plan in accordance
with its terms and shall have all powers necessary to carry out the provisions
of the Plan more particularly set forth herein. It shall interpret the Plan and
shall determine all questions arising in the administration, interpretation and
application of the Plan. Any such determination by it shall be conclusive and
binding on all persons. It may adopt such regulations as it deems desirable for
the conduct of its affairs. It may appoint such accountants, counsel, actuaries,
specialists and other persons as it deems necessary or desirable in connection
with the administration of this Plan, and shall be the agent for the service of
process.
     3.4 The Administrative Committee shall be reimbursed by the Employing
Companies for all reasonable expenses incurred by it in the fulfillment of its
duties. Such expenses shall include any expenses incident to its functioning,
including, but not limited to, fees of accountants, counsel, actuaries, and
other specialists, and other costs of administering the Plan.
     3.5 (a) The Administrative Committee is responsible for the daily
administration of the Plan. It may appoint other persons or entities to perform
any of its fiduciary functions. The Administrative Committee and any such
appointee may employ advisors and other persons

3



--------------------------------------------------------------------------------



 



necessary or convenient to help it carry out its duties, including its fiduciary
duties. The Administrative Committee shall review the work and performance of
each such appointee, and shall have the right to remove any such appointee from
his position. Any person, group of persons or entity may serve in more than one
fiduciary capacity.
          (b) The Administrative Committee shall maintain accurate and detailed
records and accounts of Participants and of their rights under the Plan and of
all receipts, disbursements, transfers and other transactions concerning the
Plan. Such accounts, books and records relating thereto shall be open at all
reasonable times to inspection and audit by the Board of Directors and by
persons designated thereby.
          (c) The Administrative Committee shall take all steps necessary to
ensure that the Plan complies with the law at all times. These steps shall
include such items as the preparation and filing of all documents and forms
required by any governmental agency; maintaining of adequate Participants’
records; recording and transmission of all notices required to be given to
Participants and their Beneficiaries; the receipt and dissemination, if
required, of all reports and information received from an Employing Company; and
doing such other acts necessary for the proper administration of the Plan. The
Administrative Committee shall keep a record of all of its proceedings and acts,
and shall keep all such books of account, records and other data as may be
necessary for proper administration of the Plan. The Administrative Committee
shall notify the Company upon its request of any action taken by it, and when
required, shall notify any other interested person or persons.
3.6 The procedures for filing claims for payments under the Plan are described
below:
          (a) It is the intent of the Company to make payments under the Plan
without the Participant having to complete or submit any claim forms. However, a
Participant who believes he or she is entitled to a payment under the Plan may
submit a claim for payment to the Administrative Committee. Any claim for
payments under the Plan must be made by the Participant or his or her
Beneficiary in writing and state the claimant’s name and nature of benefits
payable under the Plan. The claimant’s claim shall be deemed to be filed when
delivered to a member of the Administrative Committee. The Administrative
Committee shall respond to the claimant as soon as possible, but in no event
later than ninety (90) days after the claim is filed. If for any reason a claim
for payments under the Plan is denied, the Administrative Committee shall
deliver to the claimant a written explanation, in a manner calculated to be
understood by the claimant, setting forth the specific reasons for the denial,
specific references to the pertinent provisions of the Plan on which the denial
is based, a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary, and information on the procedures to be followed by
the claimant in obtaining a review of his or her claim.
          (b) The claimant shall have sixty (60) days following his or her
receipt of the denial of the claim to file with the Board of Directors of the
Company a written request for review of the denial. The Board of Directors of
the Company shall decide the issue on review and furnish the claimant with a
written response within sixty (60) days of receipt of the claimant’s request for
review of the claimant’s claim. The response shall include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
as well as specific references to the pertinent provisions in the Plan on which
the decision is based. If a

4



--------------------------------------------------------------------------------



 



decision is not so furnished to the claimant within such sixty (60) days, the
claim shall be deemed denied on review.
          (c) In no event may a claimant commence legal action for benefits the
claimant believes are due the claimant until the claimant has exhausted all of
the remedies and procedures afforded the claimant by this Section 3.6.
ARTICLE IV
Eligibility
     4.1 Any Employee whose Basic Compensation and anticipated Incentive
Compensation equals or exceeds such minimum amount as may be established by the
Administrative Committee from time to time, may elect to participate in the Plan
beginning on any Enrollment Date by electing to have his Basic Compensation
and/or Incentive Compensation reduced and such amounts contributed to the Plan
in accordance with Article V, and expressing his preference as to the investment
of such contributions in accordance with Article VI. The Administrative
Committee shall be authorized to establish the minimum Basic Compensation and
anticipated Incentive Compensation required for eligibility to participate in
the Plan to be effective as of the first day of the next succeeding Plan Year.
     4.2 Notwithstanding the above, the Administrative Committee shall be
authorized to modify the minimum Compensation amount and rescind the eligibility
of any Participant if necessary to insure that the Plan is maintained primarily
for the purpose of providing deferred compensation to a select group of
management or highly compensated employees under the Employee Retirement Income
Security Act of 1974, as amended.
     4.3 If the Administrative Committee shall determine a Participant shall no
longer be eligible to participate in the Plan, his Deferral Election shall
terminate and he shall make no more contributions under the Plan until it is
again determined he is eligible to participate. The Account of such a
Participate shall continue to be adjusted by the provisions of Article VI until
the Account is distributed under Article VII.
ARTICLE V
Election for Deferral of Payment
     5.1 A Participant may elect to defer payment of a portion of his
Compensation otherwise payable to him during each payroll period after his
Effective Date and by any whole percentage of his Basic Compensation, and any
whole percentage of his Incentive Compensation, such amount to be credited to
his Account under the Plan.
     5.2 An Account shall be established for each Participant by the Company as
of the effective date of such Participant’s initial Deferral Election.
     5.3 The Deferral Election shall be made in writing on a form prescribed by
the Company and said Deferral Election shall state:

5



--------------------------------------------------------------------------------



 



          (a) That the Participant wishes to make an election to defer the
receipt of a portion of his Basic Compensation and/or Incentive Compensation;
and
          (b) The whole percentage of such compensation to be deferred.
     5.4 The initial Deferral Election of a new Participant shall be made by
written notice signed by the Participant and delivered to the Participant’s
Employing Company not later than thirty (30) days after the later of the Plan’s
effective date or when the Employee first becomes eligible to participate in the
Plan. Any subsequent Deferral Election shall be made by written notice signed by
the Participant and delivered to the Participant’s Employing Company not later
than the last day of the month prior to the next succeeding Plan Year and shall
be effective on the first day of such succeeding Plan Year. A Deferral Election
with respect to the deferral of future Basic Compensation and Incentive
Compensation shall be an annual election for each Plan Year unless otherwise
modified or revoked as provided herein. The termination of participation in the
Plan shall not affect Compensation previously deferred by a Participant under
the Plan.
     At the time of the initial election, a Participant shall elect the form of
payment to be received upon his retirement or termination of employment, such
form to be either (a) a lump sum, or (b) monthly, quarterly, or annual
installments over a period not to exceed fifteen (15) years. The initial
Deferral Election with respect to the form of payments shall govern the
distribution of such Participant’s Account, except as provided in Section 5.6.
If a Participant fails to specify a form of payment, his Account shall be
distributed in a lump sum.
     5.5 Notwithstanding the provisions of Section 5.4 of the Plan, the
Administrative Committee, in its sole discretion upon written application by a
Participant, may authorize the suspension of a Participant’s Deferral Election
in the event of an unforeseeable emergency. An unforeseeable emergency is an
unanticipated emergency that is caused by an event beyond the control of the
Participant and that would result in severe financial hardship if suspension was
not permitted. Any suspension authorized by the Administrative Committee shall
become effective as of the first payroll period beginning thirty (30) days after
receipt by the Participant’s Employing Company of the suspension application, or
as soon as practicable after the receipt of such application. Such suspension
shall be effective for the remainder of the Plan Year and shall be deemed an
annual election for each succeeding Plan Year unless modified under Section 5.4
of the Plan.
     5.6 With the approval of the Administrative Committee, a Participant may
amend a prior Deferral Election on a form provided by the Administrative
Committee in order to change the form of the distribution of his Account in
accordance with the terms of the Plan. Any such amendment to a prior Deferral
Election shall be contingent upon the Participant’s completion of a one year
term of employment, except in the event of the Participant’s death or total and
permanent disability as determined by the Social Security Administration or by
the Company’s insurance carrier under its Long Term Disability Benefit Plan.
     5.7 Upon the request of a Participant and subject to the approval of the
Administrative Committee, an account held in another non-qualified deferred
compensation plan sponsored by a former employer of the Participant which former
employer either became an Employing Company or was acquired by an Employing
Company, may be transferred to this Plan for accounting purposes, provided that
(a) the other non-qualified deferred compensation

6



--------------------------------------------------------------------------------



 



plan allows for such a transfer, and (b) the transfer is made to the Company in
cash and in an amount equal to the balance in the account of the Participant
under the other non-qualified deferred compensation plan at the time of the
transfer. Any such transfer received by the Company shall be credited for
bookkeeping purposes to the Participant’s balance in his Account and shall be
governed by the terms and conditions of this Plan. Under no circumstances shall
the transfer mechanism under this Section 5.7 result in the account of the
Participant under another non-qualified deferred compensation plan nor in the
Participant’s Account being made available or distributable to the Participant.
ARTICLE VI
Investment of Accounts
     6.1 The Account of each Participant shall be credited as of the last day of
each calendar quarter with investment earnings based upon the assets in the
Account or on such more frequent basis as shall be authorized by the
Administrative Committee. Participants before the beginning of each Plan Year
may request how the deferred amounts are to be invested. The investment
preference shall be made in writing on a form prescribed by the Company and
shall be delivered to the Company at least ten (10) days prior to the Enrollment
Date of the next succeeding Plan Year, as appropriate, and shall be effective on
such Enrollment Date or the first day of such succeeding Plan Year. The
Investment Request made in accordance with this Article VI shall continue from
Plan Year to Plan Year unless the Participant changes the Investment Request by
submitting a written request to the Company on a form prescribed by the Company
not later than the tenth (10th) day prior to the next succeeding Plan Year. Any
such change shall become effective as of the first day of the Plan Year next
following the Plan Year in which such request is submitted to the Company. The
Administrative Committee shall be authorized to permit more frequent changes in
investment preferences to be effective on such dates as it shall specify. The
Administrative Committee shall consider the Investment Request but is not
obligated to follow such request.
     6.2 Participants shall be permitted to request the investment options
available to participants in the Compass Bancshares, Inc. Employee Stock
Ownership Plan or any such other investment options as the Administrative
Committee may approve in its discretion and can allocate their deferred
Compensation among such options for the Plan Year. Dividends, interest and other
distributions deemed to be received with respect to an investment option shall
be deemed to be reinvested in the same investment option on such valuation
system as shall be approved by the Administrative Committee. No Participant
shall be entitled to any voting rights with respect to any shares of Company
stock credited to his Account.
     6.3 At the end of each Plan Year (or on a more frequent basis as determined
by the Administrative Committee), a report shall be issued to each Participant
who has an Account and said report will set forth the value in such Account.
     6.4 The Accounts under the Plan shall be hypothetical in nature and shall
be maintained for bookkeeping purposes only. Neither the Plan nor any Account
shall be required to hold any actual fund or asset.

7



--------------------------------------------------------------------------------



 



ARTICLE VII
Distribution of Accounts
     7.1 When a Participant retires or terminates his employment with the
Company, said Participant shall be entitled to receive the balance of his
Account in cash in a lump sum or in equal monthly, quarterly or annual
installments not to exceed a fifteen (15) year period as specified on the
Participant’s Deferral Election form.
     In the event the value of any Participant’s Account at the time
distribution is to commence is $10,000 or less, the Account shall be distributed
in cash in a lump sum notwithstanding a Participant’s election to have his
Account distributed in installments under the Plan. All payments due under this
Section 7.1 shall be made or shall commence as soon as reasonably feasible
following retirement or termination of employment. Any amounts deemed to be
invested in a Company stock fund shall be equal to the market value of any
shares of Common Stock reported in a Participant’s Account, based on the Closing
Price of such Common Stock during the day on which the distribution is processed
immediately preceding a lump sum distribution. No portion of a Participant’s
Account shall be distributed in Common Stock. The portion of an Account
attributable to investments deemed to be made in investments other than Common
Stock shall be valued on the date a distribution is processed. The transfer by a
Participant between Employing Companies shall not be deemed to be a termination
of employment with an Employing Company for purposes of this Plan.
     7.2 Upon the death of Participant or former Participant prior to the
payment of his Account, the balance of his Account shall be paid in lump sum or
in equal monthly, quarterly or annual installments not to exceed a fifteen
(15) year period as specified on the Participant’s designation of beneficiary
form to the designated beneficiary of the Participant or former Participant with
such payment to be made or payments to commence in the case of installment
distributions within sixty (60) days following the close of the calendar quarter
in which the Administrative Committee is provided evidence of the Participant’s
death (or as soon as reasonably practicable thereafter); provided, however, if
the value of the Account at the time an installment distribution is to commence
is $10,000 or less, the Account shall be distributed in a lump sum. In the event
a beneficiary designation is not on file or the designated beneficiary is
deceased or cannot be located, payment will be made to the estate of the
Participant or former Participant. The market value of any shares of Common
Stock credited to a Participant’s Account shall be based on the Closing Price of
such Common Stock during the day on which the distribution is processed
immediately preceding the date of any lump sum or installment distribution. No
portion of a Participant’s Account shall be distributed in Common Stock. The
portion of an Account attributable to investments other than Common Stock shall
be valued on the date a distribution is processed. If a Participant who has
elected to have his Account distributed in installments under the terms of the
Plan dies subsequent to the commencement of such installment payments but prior
to the completion of such payments, the installments shall continue and shall be
paid to the beneficiary as if the Participant had not died.
     7.3 The beneficiary designation may be changed by the Participant or former
Participant at any time without the consent of the prior beneficiary.
     7.4 A Participant may request a distribution due to an unforeseeable
emergency by submitting a written request to the Administrative Committee
accompanied by evidence to

8



--------------------------------------------------------------------------------



 



demonstrate that the circumstances being experienced qualify as an unforeseeable
emergency. An unforeseeable emergency is an unanticipated emergency that is
caused by an event beyond the control of the Participant and that would result
in severe financial hardship if early withdrawal was not permitted. The
Administrative Committee shall have the authority to require such evidence as it
deems necessary to determine if a distribution is warranted. If an application
for a hardship distribution due to an unforeseeable emergency is approved, the
distribution is limited to an amount sufficient to meet the emergency. The
allowed distribution shall be payable in a method determined by the
Administrative Committee as soon as possible after approval of such
distribution.
     7.5 Upon a change of control of Compass Bancshares, Inc. a Participant
shall be entitled to receive the balance of his Account in a lump sum within
sixty (60) days following the close of the calendar quarter in which the change
of control occurs. For purposes of this Section 7.5, a “change of control” shall
mean, for this purpose, (i) the acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of either the then outstanding shares of common stock of the
Company (the “Outstanding Common Stock”) or the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”), or
(ii) consummation by the Company of a reorganization, merger or consolidation,
or sale or other disposition of all or substantially all of the assets of the
Company, unless, following such acquisition of beneficial ownership or
transaction more than 60% of the then outstanding shares of common stock of the
Person resulting from such reorganization, merger or consolidation, or the
Person acquiring such beneficial ownership or assets, and the combined voting
power of the then outstanding voting securities of such Person entitled to vote
generally in the election of directors, is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such acquisition or transaction, in
substantially the same proportions as their ownership of Outstanding Common
Stock and Outstanding Voting Securities prior to such event.
ARTICLE VIII
Miscellaneous Provisions
     8.1 Neither the Participant, his beneficiary, nor his legal representative
shall have any rights to commute, sell, assign, transfer or otherwise convey the
right to receive any payments hereunder, which payments and the rights thereto
are expressly declared to be nonassignable and nontransferable. Any attempt to
assign or transfer the right to payments of this Plan shall be void and have no
effect.
     8.2 The assets from which Participant benefits shall be paid shall at all
times be subject to the claims of the creditors of the Company and a Participant
shall have no right, claim or interest in any assets as to which account is
deemed to be invested or credited under the Plan. The Plan shall at all times be
considered entirely unfunded for both tax purposes and for purposes of Title I
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and
no provision shall at any time be made with respect to segregating assets of any

9



--------------------------------------------------------------------------------



 



Participant for payment of any amounts hereunder. The Plan constitutes a mere
promise of the Company to make payments to Participants in the future and
Participants have rights only as general unsecured creditors of the Company.
     8.3 The Plan may be amended, modified, or terminated by the Board of
Directors of the Company in its sole discretion at any time and from time to
time; provided, however, that no such amendment, modification, or termination
shall impair any rights to benefits under the Plan prior to such amendment,
modification, or termination. The Plan may also be amended or modified by the
Administrative Committee if such amendment or modification does not involve a
substantial increase in cost to the Company.
     8.4 It is expressly understood and agreed that the payments made in
accordance with the Plan are in addition to any other benefits or compensation
to which a Participant may be entitled or for which he may be eligible, whether
funded or unfunded, by reason of his employment by the Company.
     8.5 The Company makes no representations with respect to the state,
federal, financial, estate planning or the securities implications of the Plan.
Participants should consult with their own tax, financial and legal advisors
with respect to their participation in the Plan.
     8.6 There shall be deducted from each payment under the Plan the amount of
any tax required by any governmental authority to be withheld and paid over by
the Company to such governmental authority for the account of the person
entitled to such distribution.
     8.7 Any Basic Compensation deferred by a Participant while employed by the
Company shall not be considered compensation earned currently for purposes of
the Compass Bancshares, Inc. Employee Stock Ownership Plan or the Compass
Bancshares, Inc. Retirement Plan. Distributions from a participant’s Account
shall not be considered wages, salaries or compensation under any other employee
benefit plan.
     8.8 No provision of this Plan shall be construed to affect in any manner
the existing rights of the Company to suspend, terminate, alter, modify, whether
or not for cause, the employment relationship of the Participant and the
Company.
     8.9 This Plan, and all its rights under it, shall be governed by and
construed in accordance with the laws of the State of Alabama.

10